DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10, 13, 17-19, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 7, the “wireless module” is unclear and appears to be new matter.  Claim 22 discloses the device has device wireless transceiver and there does not appear to be any support for the device having both a wireless module and device wireless transceiver.  In the final paragraph of claim 22, the functions of the device 
With regards to claims 18, 23, and 25, the disclosure that the tool is able to perform a crimping function and then instead of the crimping function, perform a cutting function is new matter.  There does not appear to be any support for a tool that performs both functions.  This tool is not able to remove the crimping function as it is required by the independent claims.
With regards to claims 21, 22, and 24, the disclosure that the tool comprises a “wireless transceiver” is new matter.  There is no support for a transceiver of any kind in the original specification.  The original specification discloses the tool incorporating a wireless communication module 104 as part of the controller 24.  There is no support that module 104 is a transceiver.
With regards to claims 21, 22, and 24, the phrase “wireless transceiver positioned within…the handle” is new matter.  If the transceiver limitation was intended to represent module 104, there is no support for this structure to be in the handle.  Module 104 is part of controller 24 (Fig. 4) and 24 is clearly in the main body 13 (Fig. 1).
With regards to claim 22 line 27, the disclosure that the device comprises a “wireless transceiver” is new matter.  There is no support for a transceiver of any kind in the original specification.  Original claim 7 discloses the device comprising a wireless module.  There is no support that the claim 7 module is a transceiver.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8, 10, 13, 17-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, it is unclear what structure represents the wireless module in light of the device previously disclosed as having device wireless transceiver on line 27 of claim 22.
With regards to claim 22, what structure allows for the device to initiate a tool finder operation.  As written, this function is unrelated to both of the wireless transceivers which wirelessly connect the tool to the device.  Are the transceivers that allow for the tool finder operation to take place?
With regards to claim 13, as written, the device is able to send commands to the tool wireless transceiver in a way that does not involve the device wireless transceiver (claim 22) which does not appear to be supported.  If the device receiver is not used to send the signals, what structure of the device performs this function?
With regards to claim 17, claim 21 discloses that the controller activates the transceiver to transmit video.  As written, the controller performs a second transmitting video function in addition to the transmit video function performed by the transceiver which is not supported.  There only appears to be one transmitting video function and it is now disclosed in claim 21.

With regards to claim 21, the phrase “a frame that can be held in a hand of an operator” is unclear.  Later on, the frame has both a main body and a handle.  It is the handle that is held in the hand of the operator.  The phrase “that can be held in a hand of an operator” needs to come after the “handle” disclosure.  Claims 22 and 24 have the same issue.
With regards to claims 21, 22, and 24, the disclosure that the tool comprises a “wireless transceiver” is unclear.  The original specification discloses the tool incorporating a wireless communication module 104 as part of the controller 24.  It is unclear if the transceiver limitation is supposed to represent the module 104 or not.  If the transceiver and the module are one-in-the-same, the module name should be utilized because that is supported.
With regards to claims 21, 22, and 24, the phrase “wireless transceiver positioned within…the handle” is unclear.  What structure allows for the transceiver to be in the handle?  If the transceiver limitation was intended to represent module 104, module 104 is part of controller 24 (Fig. 4) and 24 is clearly in the main body 13 (Fig. 1).
With regards to claim 21, the paragraph starting with “a controller” is replete with disclosing structural limitations are in the frame (i.e. controller positioned within the frame).  The frame has been further limited to include a main body and a handle.  Every structural limitation that is being disclosed as “in the frame” is saying that the limitation Claims 22 and 24 have the same issues.
With regards to claims 21, the disclosures “a motor drive module”, “camera module”, and tool “wireless transceiver” are unclear.  As written, these items are in addition to the controller which does not appear to be supported.  As clearly shown in Figure 4, these items (assuming the transceiver is module 104) all make up parts of the controller.  Each of these items should be introduced as part of the controller because this is the only way it is supported.  Claims 22 and 24 have the same issues. 
With regards to claims 22 and 24, the phrase “controller activates a camera module” is unclear.  It is unclear what structure has the camera module.  As written, the module can be in another location than the tool.  The camera module needs to be introduced as part of the controller as supported by Figure 4.
With regards to claim 22 line 27, the disclosure that the device comprises a “device wireless transceiver” is unclear.  It is unclear what structure is represented by the device transceiver.  There is no support for a transceiver of any kind in the original specification.  Original claim 7 discloses the device comprising a wireless module.  It is unclear if the device transceiver was intended to represent the same structure as the claim 7 wireless module or not.  If the transceiver and the module are one-in-the-same, the module name should be utilized because that is supported.     
Allowable Subject Matter
Claims 7, 8, 10, 13, 17-19, and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not correspond with the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



25 February 2021

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724